Title: To John Adams from William MacCreery, 23 February 1793
From: MacCreery, William
To: Adams, John



Dear Sir
Nantes 23 Feb. 1793

Previous to my departure from Baltimore for this place, I address’d a few lines to you at Philada. but learn’d afterwards that you had not then come forward from the Eastward.
From the knowledge I had acquired from the commerce of this Country during the late War, I was fully perswaded that a commercial intercourse, to a much greater extent than has been carried on since the peace, might have been carried on by our Merchants to great advantage. Having myself lost nearly all my property towards the close of the War, I was not in a situation, ‘till lately, to attempt any thing in support of my oppinion, except advising occasionaly some of my friends to make the trial in the mode I pointed out—but it was in vain—A variety of circumstances concurr’d to give England the preference in nearly all trade. That England is, and perhaps ever will be unrival’d in many branches of manufactures, is not to be disputed—And it is natural that in all wherein she can serve us cheapest, she shou’d have the preference—But that we shou’d purchase in Engld. Goods that are manufactured in France—and many articles manufactured in Engld. that are to be found cheaper here—is certainly highly unwise & impolitick— It also leads us into another equaly abused error—We send to England a great proportion of our Exports, that we ought to send directly to this country—in order that we may not serve the English Merchts. by halves—We allow him the greatest benefits on what we buy, & what we sell.
Having quit the line of business in which I have lately been, with a view of confining myself to the importation of French goods, suitable for our commerce & consumption, I gave made this voyage with the intention of visiting the principal manufacturing towns, after which, it will be more in my power to elucidate to you what I have here advanced. I hope to return in September, when I shall take the liberty of writing to you again—This letter goes by Capt Cowell of Boston, whom I have charterd here to return to this place—shoud you think proper to drop me a line by him, and send it to Mr. Stephen Wilson at Baltimore: or if you think proper write immediately from Philada. direct to me here, care of Schwingham & Dubnu.
This country is certainly capable, & from the present zeal and unanimity that prevails, will undoubtedly make an astonishing Campaign
There is now a report, that Maestricht is taken, & Dumourier  is confident of being at Amdm. by the middle of March. There never was perhaps a tenth part of the number of Privateers fitted out of France, as are now preparing—This Town, that has never before done any thing in that way, has twenty—some of them allready sail’d. The municipality is very particular in the characters of the officers—They allow none to go that can not produce good certificates of their conduct & abilities—The Police of the Town is infinitely better than it was in 1778, when I was here before—and I have been several times witness to the respect and awe in which the civil power is held here. The greatest misfortune attending this country at present, is that of which all popular governments complain—viz—that those  who ought to take the most pains in the choice of those who are to do the public business, take the least—Hence the present prejudice agst. a Senate—in favor of which it woud perhaps be dangerous to speak—but to which they will undoubtedly be constrain’d to have recourse before many years—They must however, like us, feel the want and necessity of it first.
I sincerely hope that we shall be able to maintain a neutrality. It is the ardent wish of the mercantile interest here—and you may rely on it that nothing can possibly contribute so much to the wishes & prosperity of our Country.
With respectful compliments to Mrs. Adams I remain / dear Sir / your very Obed Servt.
Will MacCreery